Order unanimously affirmed without costs. Memorandum: Supreme Court properly denied defendants’ motion to correct a judgment entered in accordance with an arbitration award on the grounds that it erroneously included an award of *1165prejudgment interest. Defendants also sought restitution for the interest portion of the judgment which they had allegedly satisfied by mistake. A judgment which is paid and satisfied of record ceases to have any existence since a defendant, by paying the amount due, extinguishes the judgment and the obligation thereunder (H.D.I. Diamonds v Frederick Modell, Inc., 86 AD2d 561, appeal dismissed 56 NY2d 645). (Appeal from order of Supreme Court, Cayuga County, Contiguglia, J. —modify arbitration award.) Present—Dillon, P. J., Callahan, Denman, Balio and Lowery, JJ.